Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered November 19, 2003, convicting defen*363dant, after a jury trial, of burglary in the first degree, robbery in the first and second degrees and two counts of endangering the welfare of a child, and sentencing him, as a second felony offender, to an aggregate term of 40 years, unanimously affirmed.
The trial court acted properly in revoking permission for defendant to represent himself. Defendant was disruptive, feigned mental illness, feigned physical ailments and repeatedly asked to leave the courtroom and claimed illness when summoned back (see People v McIntyre, 36 NY2d 10 [1974]). This same conduct constituted a waiver or forfeiture of defendant’s right to be present during part of voir dire (see Illinois v Allen, 397 US 337 [1970]). The court conducted an extensive inquiry into defendant’s claim of illness, and the record is replete with medical and other evidence establishing that defendant was simply malingering.
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Nardelli, Williams, Catterson and Malone, JJ.